DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by John Bollinger on May 20, 2021. 
The application has been amended as follows: 
The title is amended as follows:
Performance Management using Logical Path Switching in Multi-Path Systems

The claims amended as follows:
1. (Currently Amended) A management apparatus for managing an information processing system including one or more business computers to each of which one or more virtual machines are set, and a storage apparatus to which one or more logical volumes are set, the management apparatus comprising: 
	a memory;
	an input/output device; and

		collect necessary information from each of the business computers and the storage 	apparatus, 
		control switching of a logical path from each of the virtual machines to the logical 	volume allocated to the relevant virtual machine on the basis of the information collected,
		receive an alert from the business computer when a load on the logical path from 	any one of the virtual machines to the logical volume allocated to the relevant virtual 	machine increases and a performance requirement which is set to the relevant virtual 	machine is thereby no longer satisfied,
		set, to each of the virtual machines, as a priority representing a priority level when 	switching the logical path is sot to each of the virtual machines, a first priority to not 	change the logical path and a second priority capable of changing the logical path,
		when the alert is received from the business computer, determines a new 	combination pattern, which satisfies performance requirements of all the virtual machines 	and satisfies a requirement for the priority that is set to each of the virtual machines, as a 	combination pattern of each logical path from each of the virtual machines to the logical 	volume allocated to the relevant virtual machine on the basis of the information collected 	and issues an instruction to the corresponding business computer and/or the storage 	apparatus to switch the logical path for the virtual machine which is required so that the 	combination pattern of each logical path from each of the virtual machines to the logical 	volume allocated to the relevant virtual machine will be switched to the determined 	combination pattern,

		determine
		when a plurality of new combination patterns, which satisfy the performance 	requirements of all the virtual machines and satisfy the requirement for the priority that is 	set to each of the virtual machines, are successfully extracted by any one of the first, 	method to the third method, determine the combination pattern with a lowest number of 	times of switching the logical path, from among the plurality of extracted combination 	patterns, as the new combination pattern;
	and 
	switches the logical path, from each of the virtual machines to the logical volume, in accordance the new combination pattern.

2. Cancelled

	judges whether the new combination pattern which satisfies the performance requirements of all the virtual machines and satisfies the requirement for the priority that is set to each of the virtual machines can be determined or not by the first method; 
	judges whether the new combination pattern which satisfies the performance requirements of all the virtual machines and satisfies the requirement for the priority that is set to each of the virtual machines can be determined or not by the second method if the combination pattern fails to be determined by the first method; and 
	judges whether the new combination pattern which satisfies the performance requirements of all the virtual machines and satisfies the requirement for the priority that is set to each of the virtual machines can be determined or not by the third method if the new combination pattern which satisfies the performance requirements of all the virtual machines and satisfies the requirement for the priority that is set to each of the virtual machines still fails to be determined by the second method.

4. (Cancelled)

5.  The management apparatus according to claim 3, wherein the processor switches a processing order of the first method and the second method so that the judgment according to the first method will be executed after the judgment according to the second method in accordance with an external operation.


	collecting necessary information from each of the business computers and the storage apparatus; and
	controlling switching of a logical path from each of the virtual machines to the logical volume allocated to the relevant virtual machine on the basis of the collected information;
	receiving, an alert from the business computer when a load on the logical path from any one of the virtual machines to the logical volume allocated to the relevant virtual machine increases and a performance requirement which is set to the relevant virtual machine is thereby no longer satisfied;
	set, to each of the virtual machines, as a priority representing a priority level when switching the logical path, a first priority to not change the logical path and a second priority capable of changing the logical path;
	when the management apparatus is notified by the business computer of the alert, determining a new combination pattern, which satisfies performance requirements of all the virtual machines and satisfies a requirement for the priority that is set to each of the virtual   machines, as a combination pattern of each logical path from each of the virtual machines to the logical volume allocated to the relevant virtual machine on the basis of the collected information and issuing an instruction to the corresponding business computer and/or the storage apparatus to switch the logical path for the virtual machine which is required so that the combination pattern 
	judging whether the new combination pattern which satisfies the performance requirements of all the virtual machines and satisfies the requirement for the priority that is set to each of the virtual machines can be determined or not by any one of: a first method of switching the logical path for some or all of the virtual machines, for which the priority is set as the second priority, from an active system to a standby system; a second method of newly creating the logical path for some or all of the virtual machines, for which the priority is set as the second priority, if the combination pattern fails to be determined by the first method; and a third method of migrating some or all of the virtual machines, for which the priority is set as the second priority, to another business computer; 
	determines the new combination pattern based on a result of the judgment; 
	when a plurality of new combination patterns, which satisfy the performance requirements of all the virtual machines and satisfy the requirement for the priority that is set to each of the virtual machines, are successfully extracted by any one of the first method to the third method, determining the combination pattern with a lowest number of times of switching the logical path, from among the plurality of extracted combination patterns, as the new combination pattern; and
	switches the logical path, from each of the virtual machines to the logical volume, in accordance the new combination pattern.

7. (Cancelled)

6, wherein the management apparatus: 
	judges whether the new combination pattern which satisfies the performance requirements of all the virtual machines and satisfies the requirement for the priority that is set to each of the virtual machines can be determined or not by the first method;
	judges whether the new combination pattern which satisfies the performance requirements of all the virtual machines and satisfies the requirement for the priority that is set to each of the virtual machines can be determined or not by the second method if the combination pattern fails to be determined by the first method; and
	judges whether the new combination pattern which satisfies the performance requirements of all the virtual machines and satisfies the requirement for the priority that is set to each of the virtual machines can be determined or not by the third method if the new combination pattern which satisfies the performance requirements of all the virtual machines and satisfies the requirement for the priority that is set to each of the virtual machines still fails to be determined by the second method.

9. (Cancelled)

10. (Original) The management method according to claim 8, 
	wherein the management apparatus switches a processing order of the first method and the second method so that the judgment according to the first method will be executed after the judgment according to the second method in accordance with an external operation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HEADLY whose telephone number is (571)272-1972.  The examiner can normally be reached on Monday- Friday 9-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                      MELISSA A. HEADLY
Examiner
Art Unit 2199

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199